EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
because claims 1-7 were elected without traverse in the response of 3/24/2021, the non-elected claims 

8-13 are cancelled by the examiner.  Claims 1-7 and 14 are in condition for allowance.

Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance: the prior art does not show a substantially flat outer wall that extends across the pair of angled sidewalls at the end where the angled sidewalls diverge (the prior art shows the flat outer wall extending across the angled sidewalls at the end where the sidewalls converge).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/DAVIS D HWU/Primary Examiner, Art Unit 3763